To compel respondents to meet as a Board of Registration and examine relator under oath, to hear any testimony as to his right to register as an elector, and to register him, if upon such examination he is found qualified and entitled to register.
Granted October 23, 1868.
The Board had upon a personal inspection simply declined to register the applicant, holding he was not a white man within the meaning of the statutory provision relating to electora.
Respondents ask that an issue be framed, but the court held that no issue could be framed as the petition was for a writ of mandamus to compel respondents to meet as a Board of Registration and perform a duty which, under the statute, was imperative.